DETAILED ACTION

Response to Amendment
1.	The amendment filed 12/16/2021 for US Patent Application No. 16/946974 has been entered and fully considered.
2.	Claims 81-100 are currently pending and have been fully considered.
3.	The obviousness double patenting rejections, the 35 U.S.C. 102(a)(1) rejections and the 35 U.S.C 103 rejections presented in the office action dated 9/16/2021 are withdrawn.

Terminal Disclaimer
4.	The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,972,838 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 81-100 are now in condition for allowance because the prior art does not teach or suggest the solid-state electrode compositions recited in the aforementioned claims. 
	With respect to independent claim 81, the prior art of record does not teach or suggest the claimed solid-state electrode comprising an inorganic phase comprising an 
	With respect to independent claim 94, the prior art of record does not teach or suggest the claimed solid-state electrode comprising an inorganic phase comprising an ionically conductive inorganic material and an electrochemically active material, and an organic phase comprising a first component and a binder, wherein the first component is a non-ionically-conductive polymer having a number average molecular weight of between 500 g/mol and 50,000 g/mol and the binder is a non-ion conducting polymer having a number average molecular weight of at least 100 kg/mol, and wherein the binder is soluble in a non-polar organic solvent. Claims 94-99 are concurrently allowable for their dependence on claim 94.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724